FILED
                             NOT FOR PUBLICATION                             MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIAN HE,                                         No. 10-70683

               Petitioner,                       Agency No. A099-712-062

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Jian He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the petition for

review.

      He contends that he will be forcibly sterilized in China because he has two

children. Even if He testified credibly and even if He filed a timely application for

asylum, the record does not compel the conclusion that He demonstrated a well-

founded fear of persecution. See id. at 1018 (concluding petitioner’s fear was “too

speculative”); INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (“[t]o reverse

the BIA finding we must find that the evidence not only supports that conclusion,

but compels it”) (emphasis in original). Accordingly, He’s asylum claim fails.

      Because He failed to establish eligibility for asylum, he necessarily failed to

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70683